Citation Nr: 9927405	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-45 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for dental trauma 
residuals.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from October 1959 to 
July 1963.

The veteran was scheduled for a personal hearing at the RO in 
December 1996.  In November 1996, his representative canceled 
the hearing.  The veteran has made no further attempt to 
schedule another hearing despite inquiries from the RO.  In 
June 1998, the Board of Veterans' Appeals (Board) remanded 
the case for further development.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has any 
residuals of dental trauma in service.

2.  There is no competent evidence that any current bilateral 
foot disorder is related to the veteran's service or to any 
injury therein.

3.  There is no competent evidence that any current back 
disorder is related to the veteran's service or to any injury 
therein.


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for dental 
trauma residuals is not well-grounded.  38 U.S.C.A. §§  1110, 
1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1998).

2.  The veteran's claim of service connection for a bilateral 
foot disorder is not well-grounded.  38 U.S.C.A. §§  1110, 
1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1998).

3.  The veteran's claim of service connection for a back 
disorder is not well-grounded.  38 U.S.C.A. §§  1110, 1131, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the record indicates that the veteran's service 
medical records were destroyed by the 1973 fire at the 
National Personnel Records Center (NPRC).  The NPRC reported 
that no Surgeon General's Office records or dental records 
were on file.  The NPRC also noted that while a search of 
morning reports from January 1, 1963 to March 31, 1963 
revealed that the veteran had been assigned to the 3919 C.E. 
Sq. unit, there was no notation of any illness, injury or 
treatment.  In addition, the veteran's DD Form 214 does not 
list any awards or citations that establish that he was 
involved in combat.

Received in September 1995 was the veteran's claim of service 
connection for disorders relating to his teeth, feet and 
back.  He indicated that he had been in a car accident while 
on active duty and that he did not have a copy of his service 
medical records.

In October 1995, a VA outpatient treatment record reported 
that the veteran complained of intermittent back pain since 
being involved in a motor vehicle accident in February 1963 
in service.  He indicated that he had no pain until his 
discharge from service in July 1963 and that he had had 
intermittent back pain since that time.  The veteran was 
reported to have worked as a factory worker for 26 years and 
had had intermittent pain throughout, with exacerbations from 
job injuries that caused him to be intermittently disabled.  
He reported that he had reinjured his back in October 1993 
while dodging a runaway backhoe and that his back pain had 
been worse since that time.  He reported that the pain was in 
the lower back  and that it radiated to the posterior thighs.  
He was diagnosed, in part, with chronic low back pain and 
lumbosacral degenerative joint disease.

In November 1996, the veteran's representative submitted the 
names of four "buddies" of the veteran who may have been 
able to attest to the veteran's claimed automobile accident 
in service.  In February 1997, one of the veterans who had 
been contacted reported that he did not know the veteran and 
that he was the wrong person to contact.  In March and April 
1997, the RO indicated that one of the veterans contacted had 
died in 1991 and that efforts to obtain information relating 
to the other two had been unsuccessful.  In June 1997, the 
veteran's representative acknowledged that the RO had 
assisted the veteran in attempting to obtain these records, 
but the efforts had been to no avail.

Following a remand by the Board in June 1998, the RO reported 
that the veteran had been sent a letter requesting 
information relating to treatment since his discharge from 
service, including any medical evaluations relating to 
Workers' Compensation or Social Security disability claims; 
however, the veteran failed to respond to the request for 
additional evidence.

On VA dental examination in October 1998, the veteran gave a 
history of an automobile accident in service.  He indicated 
that some of his teeth had been knocked out or dislodged at 
the time of the accident and that others had been removed at 
the hospital.  The examiner noted that there were no military 
records available for review.  The veteran's oral hygiene was 
reported to be very poor and the gum tissues and gingiva were 
inflamed.  He was reported to have had recent extractions of 
teeth and to have several teeth missing.  X-ray studies 
showed teeth numbers 12 and 13 to have slight periapical 
radiolucency.  These teeth were symptomatic at times.  There 
was severe bone loss around the teeth.  Masticatory function 
was essentially nonexistent due to loss of teeth.

On VA examination of the feet in October 1998, the veteran 
reported that his foot problems began shortly after he 
returned from service in England.  His subjective complaint 
was pain with walking, which had been persistent and stable 
for the past several years.  The diagnosis was periostitis 
with callus sub-metatarsal one bilaterally.

On VA examination of the spine in October 1998, the veteran 
indicated that, in February 1963, he was in a motor vehicle 
accident after being picked up by a driver while hitchhiking 
in England.  He reported that he was thrown through the 
windshield and sustained injury to his jaw, lip, front teeth, 
back and feet.  He reported that, in 1983, he sustained a low 
back injury lifting heavy objects in his employment.  He 
reported that he spent several months on disability.  He also 
reported that in 1993 he injured his back doing landscape 
construction when a backhoe was driven off a bank.  The 
diagnoses were degenerative joint disease of the cervical 
spine at C5-6, C6-7 and C7-T1; degenerative joint disease of 
the lumbar spine at L4-5 and L5-S1; and very mild spinal 
stenosis.  The examiner reported that it was not possible to 
identify the specific back injuries that had caused the 
degenerative joint disease of the cervical and lumbar spine.  
However, he indicated that, with the progression of the 
osteophyte formation, it could be said that this pathology 
had been present for an extended period of time, although it 
was impossible to determine whether the injuries occurred at 
the time of the veteran's service or subsequent to that 
service.  The examiner reported that, if the veteran did have 
the trauma in service as claimed, it was as likely as not 
that the trauma did precipitate the current arthritic 
problems that he had in his back.

II.  Analysis

At the outset, the Board notes that the veteran's service 
medical records are not available.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
"service medical records are presumed destroyed . . . the 
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt is 
heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The VA also has a heightened duty to assist the 
veteran in the development of evidence favorable to his 
claim.

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).

The Board notes that it is undisputed that the veteran 
currently has dental, back and bilateral foot disorders.  
Thus, the existence of current disabilities is established, 
and the first prong of Caluza, supra, is met.

The veteran contends, in essence, that his current dental, 
back and bilateral foot disorders are due to an automobile 
accident in service.  Because his service medical records 
were destroyed in a fire, the Board takes into consideration 
other sources of evidence that might help to establish that 
his claimed disorders had their onset in service, including 
any clinical records of treatment during the interval period 
from discharge to the present time and any "buddy" 
certificates or affidavits.  However, exhaustive attempts to 
obtain such other sources of evidence to confirm the 
veteran's claimed automobile accident and disabilities in 
service have been unsuccessful.  In June 1997, the veteran's 
representative acknowledged that the RO had assisted the 
veteran in attempting to obtain such "buddy" statements, 
but the efforts had been to no avail.  In addition, the 
veteran failed to respond to requests to provide additional 
information relating to treatment since his discharge from 
service.  He has provided no further leads to pursue in the 
development of his claims.

A well-grounded claim for service connection requires 
evidence of a nexus between an inservice injury and a current 
disability.  See Caluza, supra.  Since service medical 
records are unavailable, there, obviously, is no evidence 
that the claimed disorders were manifested in chronic form 
during service.  Nexus may be shown by continuity of symptoms 
from service to the present.  However, the Board notes that 
from the time of the veteran's discharge from service (in 
1963) to 1995, an interval of over 30 years, there is no 
medical evidence of record of a dental, foot or back 
disability.  Thus, a continuity of symptoms of the claimed 
disabilities is not shown.  

Nexus may also be established by medical opinion.  However, 
the veteran has submitted no competent evidence to support 
his lay assertions that he has a dental, foot or back 
disorder due to disease or injury which was incurred in or 
aggravated by service.  The veteran's own statements relating 
to questions of medical diagnosis or causation lack probative 
value in this case.  Lay assertions regarding medical 
causation cannot constitute competent evidence sufficient to 
render the veteran's claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In October 1995, a VA outpatient treatment record reported 
that the veteran complained of intermittent back pain since 
he was involved in a motor vehicle accident in service in 
February 1963.  The diagnosis, in part, was chronic low back 
pain and lumbosacral degenerative joint disease.  Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
Leshore v. Brown, 8 Vet.App. 406, 409 (1995).  Thus, the mere 
recording of the veteran's statement that he had had a back 
disability since service is not probative in establishing 
service connection.  The veteran's lay assertions concerning 
such question of medical diagnosis or causation cannot 
constitute competent evidence in this regard.  Grottveit, 5 
Vet. App. 91 (1992); Espiritu, 2 Vet. App. 492 (1992).

The Board notes that, in June 1998, the Board remanded the 
case to the RO for further development.  The Board, in 
essence, indicated that because of the heightened duty to 
assist in this case additional development was necessary to 
obtain confirmation of the veteran's claimed residuals of an 
automobile accident in service.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  The Court also held that where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  

In response to the remand, the RO sent the veteran a letter, 
dated in July 1998, that requested him to clarify his claimed 
disabilities and to provide the names of health care 
providers who had treated him for the claimed disabilities.  
The veteran failed to respond to the requests.  Because the 
RO attempted to obtain the records that had been requested in 
the remand and the veteran failed to assist in development of 
the record, no further duty to assist the veteran is required 
and the remand, to this extent, has been complied with.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In addition, the veteran was provided VA examinations in 
accordance with the remand.  However, because additional 
evidence was not obtained in order to confirm whether the 
veteran had, in fact, had an automobile accident in service 
and the veteran, himself, failed to assist in the development 
of the record, it was not feasible for the examiners to 
provide an opinion to determine the probable etiology of the 
claimed dental trauma residuals, bilateral foot disorder and 
back disorder.  

On VA examination of the spine in October 1998, the examiner 
indicated that it was not possible to identify the specific 
back injuries that had caused the veteran's degenerative 
joint disease of the cervical and lumbar spine and that it 
was impossible to determine whether the injuries occurred at 
the time of his service or subsequent to service.  The 
examiner reported that, if the veteran did have the trauma in 
service as he had claimed, it was as likely as not that the 
trauma did precipitate the current arthritic problems that 
the veteran had in his back.

Because the examiner's attempt to provide an etiological 
opinion was predicated upon a condition that had merely been 
claimed by the veteran and the veteran had not provided 
sufficient confirmatory evidence of the claimed automobile 
accident and had, in fact, failed to respond to requests for 
such information, the Board finds that such an opinion by the 
examiner is speculative at best.  Service connection may not 
be predicated on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (1998); see Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993) (where a physician is unable to 
offer a definite causal relationship, that opinion may not be 
utilized in establishing service connection as such an 
opinion is non-evidence and not probative in establishing 
service connection).  The examiner, in fact, acknowledged 
that it was impossible to determine when the veteran's 
injuries had occurred, as the veteran had had more recent 
work related injuries.

Thus, because the veteran has not presented any competent 
medical evidence of a nexus between his current dental, 
bilateral foot and back disorders and service or any injury 
therein, the Board must conclude that he has failed to meet 
his initial burden of producing evidence of well-grounded 
claims of service connection.  See Caluza, supra.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to the claims.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of VA has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  By this decision, 
the Board is informing the veteran of the evidence necessary 
to make his claims well grounded.  


ORDER

Service connection for dental trauma residuals is denied.  

Service connection for a bilateral foot disorder is denied.  

Service connection for a back disorder is denied.  


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals







